Case 6:20-cv-00480-ADA Document 58-4 Filed 11/25/20 Page 1 of 5




        EXHIBIT 19
                      Case 6:20-cv-00480-ADA Document 58-4 Filed 11/25/20 Page 2 of 5
789 Federal district court cases                                                                                                     Page 1 of 2



Federal District Court
Cases
 Showing 789 open federal district court cases; in W.D.Tex.; before District Judge Alan D Albright; pending between 2009-01-01 and
 2020-11-21.; sorted by most recent docket activity.

00:07:06
Manage matter details


Summary
Case Filings (Top 6 by Focus Order)



                                             30




                                             20
                               Filings




                                             10




                                                 0
                                                     <2015   2015        2016         2017        2018         2019         2020
  Antitrust                                          0       0            0            0             0          0            1

  Bankruptcy                                         0       0            0            0             0          0            7

  Consumer Protection                                0       0            0            0             0          2            8

  Contracts                                          0       0            1            0             3         10           31

  Copyright                                          0       0            0            0             0          3            2

  ERISA                                              0       0            0            0             0          0            1
Cases by Type                                                                       Courts
Case Types                               Cases                                      W.D.Tex.                               789 100%

Antitrust                                   1                                       District Judges

Bankruptcy                                  7                                       Alan D Albright                        789 100%

Consumer Protection                        10                                       Robert Lee Pitman                       18       2%

Contracts                                  45                                       Sam Sparks                              10       1%
Copyright                                   5                                       Walter David Counts III                   7      1%
ERISA                                       1
                                                                                    Orlando Luis Garcia                       2      0%
Employment                                 38
                                                                                    1 Other Judges
Insurance                                  13

Patent                                    546

Product Liability                          10

Tax                                         1




                            https://law.lexmachina.com/cases/?status=open&pending-from=2009-01-01&pending-to=&court-include=txwd&judge-
                      Case 6:20-cv-00480-ADA Document 58-4 Filed 11/25/20 Page 3 of 5
789 Federal district court cases                                                                                             Page 2 of 2



Case Types                                Cases
Torts                                        41

Trade Secret                                   8

Trademark                                    24

Remaining Federal                            85

All other Case Types have 0 results in this case list.


Case Status


Open: 789 (100%)                                           Terminated: 0 (0%)




                            https://law.lexmachina.com/cases/?status=open&pending-from=2009-01-01&pending-to=&court-include=txwd&judge-
                      Case 6:20-cv-00480-ADA Document 58-4 Filed 11/25/20 Page 4 of 5
939 Federal district court cases                                                                                                        Page 1 of 2



Federal District Court
Cases
 Showing 939 open federal district court cases; in W.D.Tex.; before District Judges Earl Leroy Yeakel III, James Robertson Nowlin, Robert Lee
 Pitman, or Sam Sparks; pending between 2009-01-01 and 2020-11-21.; sorted by most recent docket activity.

00:06:03
Manage matter details


Summary
Case Filings (Top 6 by Focus Order)

                                                 60




                                                 40
                                   Filings




                                                 20




                                                     0
                                                         <2015   2015      2016         2017          2018        2019         2020
  Antitrust                                               0      0          0            0              0          0            0

  Bankruptcy                                              0      0          0            0              0          0            10

  Consumer Protection                                     0      0          1            0              2          6            44

  Contracts                                               2      1          3            4             13          20           55

  Copyright                                               0      0          0            2              3          9            22

  ERISA                                                   0      0          0            2              1          6            13
Cases by Type                                                                         Courts
Case Types                                   Cases                                     W.D.Tex.                                939 100%

Bankruptcy                                     10                                     District Judges

Consumer Protection                            53                                      Robert Lee Pitman                       477    51%

Contracts                                      98                                      Earl Leroy Yeakel III                   455    48%

Copyright                                      36                                      James Robertson Nowlin                   39     4%
ERISA                                          22                                      David Alan Ezra                          32     3%
Employment                                    137
                                                                                       Sam Sparks                               30     3%
Environmental                                   7
                                                                                       3 Other Judges
Insurance                                      78

Patent                                         34

Product Liability                              49

Securities                                      9




    https://law.lexmachina.com/cases/?status=open&pending-from=2009-01-01&pending-to=&court-include=txwd&judge-include=3017&judge-
                      Case 6:20-cv-00480-ADA Document 58-4 Filed 11/25/20 Page 5 of 5
939 Federal district court cases                                                                                          Page 2 of 2



Case Types                                Cases
Tax                                            7

Torts                                       117

Trade Secret                                 15

Trademark                                    36

Remaining Federal                           271

All other Case Types have 0 results in this case list.


Case Status


Open: 939 (100%)                                         Terminated: 0 (0%)




      https://law.lexmachina.com/cases/?status=open&pending-from=2009-01-01&pending-to=&court-include=txwd&judge-include=3017&judge-
